Citation Nr: 1539594	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to an initial disability rating in excess of 30 percent for a headache disorder, symptomatic of a chronic multi-symptom illness.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1992.  

These matters come before the Board on appeal from December 2009 and May 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and Appeals Management Center (AMC), respectively.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 hearing in Washington, DC, and a transcript of the hearing has been associated with the claims file.  

The matter of entitlement to service connection for varicose veins was previously remanded by the Board in January 2015.  As discussed below, there has not been substantial compliance with prior remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Additionally, a May 2015 AMC decision granted the Veteran's claim of entitlement to service connection for a headache disorder, symptomatic of a chronic multi-symptom illness, and assigned a 10 percent disability rating effective June 10, 2009.  Subsequently, in June 2015, the Veteran submitted a statement indicating his disagreement with the initial disability rating assigned.  The Board has therefore properly construed the Veteran's June 2015 statement as a timely notice of disagreement (NOD) with the June 2015 AMC decision.  See 38 C.F.R. § 20.201 (2015).  Moreover, although a July 2015 AMC decision granted an increased 30 percent initial disability rating for the Veteran's service-connected headache disorder, effective June 10, 2009, the decision does not represent a complete grant of benefits; therefore, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the issue of entitlement to an initial disability rating in excess of 30 percent for a headache disorder was not certified to the Board on appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  

Therefore, the issues of entitlement to service connection for varicose veins and entitlement to an initial disability rating in excess of 30 percent for a headache disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to adjudication of the Veteran's claims on appeal.  Specifically, VA must obtain an adequate addendum opinion regarding his claim of entitlement to service connection for varicose veins which properly considers the Veteran's competent lay reports of in-service symptomatology.  Additionally, an SOC must be issued with respect to the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for a headache disorder.  


I.  Service Connection - Varicose Veins

The Veteran's claim of entitlement to service connection for varicose veins must again be remanded due to noncompliance with remand directives articulated by the Board in its January 2015 remand.  See Stegall, 11 Vet. App. at 271 (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Specifically, in its January 2015 remand, the Board directed that a VA examiner properly consider the Veteran's account of the history of his varicose veins and that the examiner opine whether the Veteran's current varicose veins were consistent with the his account of observing varicose veins during active service.  

The Veteran was afforded the requested VA examination in May 2015.  However, as noted by the Veteran in an August 2015 statement, the May 2015 VA examiner failed to consider his lay statements of in-service symptomatology and instead focused on the lack of in-service documentation of complaints or symptoms of varicose veins.  Moreover, the Veteran alleges that the VA examiner misrepresented his statements when the examiner stated that the Veteran reported being told that he had a small varicosity during active service.  

The Board is mindful that the Veteran has consistently reported, including at the October 2014 Board hearing, that he first experienced symptoms of varicose veins during active service, which first manifested as a lump behind his left knee which worsened until he first sought treatment after service discharge in 1993.  Such statements are competent insofar as they report observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the above, the Board finds that an additional remand is necessary in order to obtain an adequate VA opinion which properly considers the Veteran's competent lay reports of in-service symptomatology, as previously directed in the January 2015 Board remand.  See id.; see also Stegall, supra.  


II.  Increased Rating - Headache Disorder

As noted in the Introduction above, a May 2015 AMC decision granted the Veteran's claim of entitlement to service connection for a headache disorder, symptomatic of a chronic multi-symptom illness, and assigned a 10 percent disability rating effective June 10, 2009.  The Veteran subsequent submitted a proper and timely NOD in June 2015.  See 38 C.F.R. § 20.201.  Although the subsequent July 2015 AMC decision granted an increased 30 percent initial disability rating, the decision does not represent a complete grant of benefits; therefore, the Veteran's claim remains on appeal.  See AB, 6 Vet. App. 35.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding his claim of entitlement to an initial disability rating in excess of 30 percent for a headache disorder, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the June 2015 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to an initial disability rating in excess of 30 percent for a headache disorder to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to an initial disability rating in excess of 30 percent for a headache disorder.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

2.  Obtain an addendum opinion from the May 2015 VA examiner regarding the Veteran's claim of entitlement to service connection for varicose veins.  If the May 2015 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current varicose veins are etiologically related to his active service.  

In doing so, the examiner must consider, comment upon, and reconcile if necessary, the Veteran's competent and credible lay statements regarding his symptoms of varicose veins during active service, which first manifested as a lump behind his left knee that worsened until he first sought treatment after service discharge in 1993.  

3.  Review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the case must be returned to the VA examiner for corrective action.  

4.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for varicose veins.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




